CLD-438                                                       NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                    No. 13-2981
                                    ___________

  THE RESOLUTION TRUST CORP., IN ITS CAPACITIES AS RECEIVER FOR
 ATLANTIC FINANCIAL FEDERAL AND AS CONSERVATOR FOR ATLANTIC
    FINANCIAL SAVINGS, F.A.; ATLANTIC FINANCIAL SAVINGS, F.A.

                                          v.

                           MICHAEL R. SHEMONSKY,
                                                     Appellant
                     ____________________________________

                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                          (E.D. Pa. Civ. No. 2-91-cv-02712)
                   District Judge: Honorable Eduardo C. Robreno
                    ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2) or
        Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                 September 26, 2013

            Before: RENDELL, JORDAN and SHWARTZ, Circuit Judges

                          (Opinion filed: October 16, 2013)
                                      _________

                                     OPINION
                                     _________


PER CURIAM

      Pro se appellant Michael Shemonsky appeals from an order of the District Court

denying his “Motion for Payment of Marketable Securities.” We will summarily affirm
because the appeal does not present a substantial question.

       Shemonsky has filed many unsuccessful lawsuits and appeals involving

allegations that Atlantic Financial Federal owes him money. In 1991, the District Court

granted summary judgment in favor of Resolution Trust Corporation, the receiver for

Atlantic Financial Federal, and enjoined Shemonsky from, among other things,

representing that he was an agent of Atlantic Financial Federal, entering the company’s

property, and communicating any threat to any agent of the company. Resolution Trust

Corp. v. Shemonsky, E.D. Pa. Civ. No. 91-cv-02712 (order entered on Sept. 10, 1991).

In 2002, Shemonsky moved to reopen the case. The District Court dismissed the matter

after Shemonsky failed to respond to a show cause order. Resolution Trust Corp. v.

Shemonsky, E.D. Pa. Civ. No. 91-cv-02712 (order entered on Jan. 15, 2003). We

affirmed. Resolution Trust Corp. v. Shemonsky, No. 03-2925, slip op. at 1 (3d Cir. July

12, 2004) (nonprecedential opinion). In 2012, Shemonsky filed a “Motion for Payment

of Marketable Securities,” seeking money from Resolution Trust Corporation. The

District Court denied the motion on the basis that it did not state any grounds for

reopening the closed case. Shemonsky appealed, and shortly thereafter filed a motion

for reconsideration. The District Court denied the motion, again on the basis that

Shemonsky failed to state any grounds that would entitle him to reopen the case.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. More than twenty years have

passed since summary judgment was granted in favor of Resolution Trust Corporation.

Nonetheless, Shemonsky filed a motion in District Court seeking payment from it
                                             2
without presenting sufficient grounds for reopening the proceedings and altering the prior

judgment. Accordingly, we will summarily affirm the District Court’s orders denying

Shemonsky’s motions. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6. Shemonsky’s “Motion for

Obstruction of Justice” and “Joint Article I and III Motion” are denied.




                                             3